Citation Nr: 1719659	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  09-01 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased initial evaluation for right lower extremity neuropathy, rated as 10 percent disabling prior to July 18, 2013, and as 20 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 1, 2012.


REPRESENTATION

Veteran represented by:	American Legion 


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel  


INTRODUCTION

The Veteran had active duty service from June 1970 to June 1972 and from May 1975 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that rating decision, the RO granted service connection for right lower extremity neuropathy and assigned a 10 percent evaluation effective December 11, 2006.  The Veteran appealed the assigned evaluation. 

In a March 2012 rating decision, the RO granted service connection for left lower extremity neuropathy and assigned a 10 percent disability rating effective January 26, 2010.  In an August 2013 rating decision, the disability rating for neuropathy of the bilateral lower extremities was increased to 20 percent effective July 18, 2013.  While the Veteran has disagreed with the disability rating assigned to the neuropathy of the right lower extremity, he has not disagreed with the disability rating assigned to the left lower extremity.  Accordingly, the Board will not assume jurisdiction over the disability rating assigned to the left lower extremity. 

The Board notes that, pursuant to his request, the Veteran was scheduled for a March 2013 hearing before the Board at the RO in Albuquerque, New Mexico; however, he failed to report for that hearing.  As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn, and the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e).

The Board remanded the claims for further development in June 2013 and January 2016.  The matter is now back before the Board.   




FINDINGS OF FACT

1.  For the appeal period prior to July 18, 2013, the Veteran's right lower extremity neuropathy more nearly approximated mild incomplete paralysis.

2.  For the appeal period following July 18, 2013, the Veteran's right lower extremity neuropathy more nearly approximated moderate incomplete paralysis. 

3.  The Veteran does not meet the schedular requirement for TDIU for the period prior to January 26, 2010.

4.  The Veteran meets the schedular requirement for TDIU from January 26, 2010 to February 8, 2010, and his service-connected disabilities rendered him unemployable.

5.  For the period from February 8, 2010 to September 1, 2012, as a 100 percent schedular rating had been assigned with entitlement to a special monthly compensation (SMC), the matter of entitlement to a TDIU rating is rendered moot.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for the period prior to July 18, 2013 for the Veteran's right lower extremity neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8621 (2016).

2.  The criteria for an increased evaluation in excess of 20 percent from July 18, 2013 for the Veteran's right lower extremity neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8621 (2016).


3.  For the period prior to January 26, 2010, the criteria for entitlement to TDIU are not met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

4.  From January 26, 2010 to February 8, 2010 the schedular criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.16 (a) (2016).

5.  For the period from February 8, 2010 to September 1, 2012, the claim for a TDIU rating is moot.  38 C.F.R. § 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claims in January 2016 for additional evidentiary development.  In part, the Board remanded the Veteran's claims for a VA examination to determine the current level of severity of the Veteran's bilateral neuropathy of the lower extremities and the functional impairment associated with all of his service-connected disabilities.

In April 2016, the RO obtained the requested opinions and then readjudicated the Veteran's claims in a June 2016 Supplemental Statement of the Case (SSOC).  The Board finds that the RO substantially complied with the January 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).





II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Duty to Notify

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter in April 2010, August 2010, and February 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record. 

During the appeal period, the Veteran underwent VA examinations in February 2010 and July 2013 to assess the severity of his service-connected right lower extremity neuropathy.  An addendum opinion was obtained in April 2016 pursuant to a Board remand.  The VA examinations and addendum opinion are adequate, as they are predicated on a review of the Veteran's medical records, an interview of the Veteran, and examination findings.  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his service-connected right lower extremity neuropathy has worsened since his most recent VA examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Regarding the Veteran's inferred claim for TDIU, the Board notes that adequate information has been supplied through VA examinations to assess the functional loss due to the Veteran's service-connected disabilities during the appeal period. 

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained. 

For the above reasons, the Board finds that VA has fulfilled its duty to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

III.  Increased Ratings - Right Lower Extremity Neuropathy  

A disability rating is determined by the application of VAs Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking a higher evaluation for his service-connected right lower extremity neuropathy.  The Veteran's right lower extremity neuropathy is rated as 10 percent disabling prior to July 18, 2013, and as 20 percent disabling thereafter under Diagnostic Code (DC) 8621. 

Under Diagnostic Code 8621, a 10 percent evaluation is assigned for neuritis with mild incomplete paralysis of the external popliteal nerve.  A 20 percent evaluation is assigned for neuritis with moderate incomplete paralysis of the external popliteal nerve.  A 30 percent evaluation is assigned for neuritis with severe incomplete paralysis of the external popliteal nerve.  A 40 percent evaluation is assigned for neuritis with complete paralysis of the external popliteal nerve; foot drop and slight drop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8621 (2016). 

Under Diagnostic Code 8526, incomplete paralysis of the femoral nerve warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate, and a 30 percent evaluation when severe. Complete paralysis of the femoral nerve warrants a 40 percent evaluation where there is paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8621 (2016).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2016).

While the RO assigned the initial 10 percent rating under DC 8621, for the external popliteal nerve, subsequent medical evidence indicates radiculitis involving distribution of the femoral nerve.  In order to afford the Veteran the highest disability rating possible and given the varying information regarding the nerve affected by the right lower extremity neuropathy, the Board will evaluate his right lower extremity neuropathy under all potentially applicable diagnostic codes, including Diagnostic Code 8621 (external popliteal nerve), Diagnostic Code 8520 (sciatic nerve) and Diagnostic Code 8526 (femoral/anterior crural nerve), based upon the evidence of record.

In a treatment note dated in May 2007, the Veteran reported experiencing intermittent symptoms in his right lower extremity beginning in 2006.  He described a sensation of parethesias and numbness over the anterior aspect of the right leg.  The Veteran reported that after walking or standing for 15 to 30 minutes, he would experience parethesias and would then develop sensory loss in the anterior leg and anterior thigh.  Sitting would immediately bring the situation under control. 

On examination, the physician noted full strength in both lower extremities with normal and symmetric muscle tone and bulk.  The physician noted symmetrically intact deep tendon reflexes and no sensory abnormalities to pinprick were noted.  The Veteran's gait was normal and he was able to walk well on his heels and toes, and able to tandem walk well.  The physician noted there was no evidence to suggest a static lumbar radiculopathy based on the normal EMG study.

The Veteran was afforded a VA examination for his service-connected back strain in January 2008.  The Veteran reported numbness, tingling, and pain in his right leg.  He reported a dull aching pain in the lumbar area that radiated down to his thighs and numbness down into the right leg.  Pain radiated down the right side to the top of his right foot.  Numbness and paresthesias without leg or foot weakness was noted.  The examiner indicated that these symptoms were associated with the Veteran's disc disease in the back. 

On examination, detailed motor examination of the Veteran revealed active movement against full resistance with hip flexion and extension, knee extension, ankle dorsiflexion and plantar flexion, and great toe extension.  Muscle tone was noted as normal with no muscle atrophy.  On detailed sensory examination of the lower extremities, the Veteran displayed normal sensation to vibration, light touch, position sense, with no locations of abnormal sensation.  The examiner diagnosed the Veteran with degenerative disc and joint disease of the lumbar spine with right neuropathy. 

A March 2008 SSA Physical Residual Functional Capacity Assessment report indicated a primary diagnosis of status post lumbar surgery in April 1999 and October 2006, and a secondary diagnosis of lumbar stenosis.  Other alleged impairments included diabetes mellitus, hypertension, cluster headaches, and dyslipidemia.  The Veteran was granted SSA disability benefits beginning in May 2008. 

On VA examination in April 2008 for the Veteran's diabetes mellitus, examination of the Veteran's lower extremities revealed normal peripheral circulation and normal sensations in the feet.  The examiner noted no cyanosis, clubbing, or edema of the Veteran's lower extremities and a palpable dorsalis pedis pulse and posterior tibial pulse.  Sensation was noted as in tact in both feet. 

The Veteran was afforded a VA examination for his lower extremity neuropathy in February 2010.  The Veteran reported that his right lower extremity was completely numb and without pain.  He reported no dysesthesias and paresthesias when supine.  The Veteran described his paresthesis as tingling and numbness.  The Veteran was treating his condition with hydrocodone tablets, two to three times a day.  

On examination, regarding motor strength, the VA examiner noted active movement against full resistance of the bilateral extremities, with active movement against some resistance of bilateral knee flexion, secondary to pain.  The Veteran's right knee and great toe showed decreased sensation to vibration.  His superior thigh showed deceased sensation to pain.  His medial superior thigh, absent lateral superior thigh, decreased anterior superior thigh and decreased lateral foot showed decreased sensation to light touch.  Position sense was noted as normal.  The Veteran's right knee reflex and right plantar flexion were noted as normal.  His right ankle reflex was noted as hypoactive.  The examiner noted nerve dysfunction with neuritis and neuralgia present.  He noted that paralysis was absent.  The effects of the Veteran's right lower extremity neuropathy on usual daily activities were severe in sports, recreation, and traveling but either moderate or none in activities such as chores, shopping, exercise, bathing, feeding, dressing, toileting, or grooming.  The February 2010 VA examiner diagnosed the Veteran with subjective neuropathy in the right lower extremity and left sciatica.  

In a treatment note dated in June 2010, nerve conduction studies, including F Wave latencies and H Reflex latencies, were noted as within normal limits.  Needle evaluation of the Veteran's right anterior tibialis muscle showed increased insertional activity and slightly increased spontaneous activity.  The impression was an abnormal electromyography (EMG) of the lower extremities.  Nerve conduction studies (NCS) were normal and there was no evidence for peripheral neuropathy.  Needle examination showed significant denervation in the lumbar paraspinal muscles in several levels, suggesting significant nerve root irritation and polyradiculopathy. 

On VA examination in December 2010, examination of the Veteran's right lower extremity revealed normal sensation to vibration, pain/pinprick, position sense, and decreased sensation to light touch in the plantar foot and lateral/posterior calf.  No dysesthesias was noted.  Right knee jerk and plantar flexion was normal.  Right ankle jerk was absent.  On his detailed motor examination, the Veteran showed active movement against full resistance in his right hip flexion and extension, his right knee flexion and extension, his right ankle dorsiflexion and plantar flexion, and great toe extension.  It was noted that the Veteran was unable to walk farther due to a combination of numbness in the right leg, shooting pains in the left lower extremities, and his back condition.  The Veteran's lower left extremity pain limited him to walking no more than one block and his right leg would get numb.  The examiner noted effects of decreased mobility and decreased strength of the lower extremity.  He noted that neuropathy prevented the Veteran from tolerating prolonged weight bearing activity.

In January 2011, the Veteran underwent a Function Capacity Evaluation related to an insurance disability claim.  The Veteran reported experiencing intermittent pain, decreased strength, and loss of sensation when his low back became aggravated.  A musculoskeletal examination of the Veteran revealed fair step back to kneeling, and good toe walking and heel walking. 

On VA examination in July 2013, the Veteran reported that his symptoms of radiculopathy had worsened since his last VA examination.  He stated that in addition to numbness, he had pain crossing the right thigh.  The Veteran reported a prior surgery that did not relieve the symptoms.  On examination, the examiner noted severe intermittent pain and mild paresthesias and/or dysesthesias in the bilateral lower extremities.  Severe numbness was noted in the right lower extremity.  No constant pain was noted in either lower extremity.  The examiner indicated that the Veteran had normal reflexes in the right knee and hypoactive reflexes in the right ankle.  Strength testing of the Veteran's right hip flexion, right knee extension, right ankle plantar flexion and dorsification, and right toe extension revealed normal strength.  Sensation testing for the bilateral upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes were all normal.  The examiner remarked that there was no paralysis in the lower extremities and there was significant radiculopathy present with the symptoms of pain only in an L2-3 pattern on both sides.  The examiner diagnosed the Veteran with moderate radiculopathy of the lower extremities.

In a June 2014 VA treatment record, regarding neuropathic bilateral lower extremity pain, the Veteran reported responding so well to epidural spinal injections that he had not needed to use his spinal cord stimulation unit for the past six months. 

An August 2014 VA treatment record noted that the Veteran's right lower extremity pain was better characterized as numbness than pain and his low back pain was what bothered him the most. 

In a November 2015 VA treatment record, the Veteran denied weakness, numbness, or paresthesias.  The record noted his radicular symptoms resolved after a February 2015 lumbar spinal fusion. 

In a January 2016 VA treatment record, the Veteran's bilateral patellar reflexes were noted as normal.  The Veteran's sensation in both feet were intact to light touch and his bilateral lower extremity strength was noted as normal.      

On VA examination in March 2016 for his spine condition, the Veteran reported undergoing a spinal fusion last February that helped with his radiculopathy.  He reported that the pain was less frequent and less intense.  The Veteran reported undergoing a nerve ablation procedure twice and reported pain that radiated to the tops of his thighs.  Examination of the Veteran's right upper anterior thigh, right thigh/knee, right lower leg/ankle, and right foot/toes revealed normal sensation to light touch.  The examiner indicated that the Veteran had radicular pain or other signs or symptoms due to radiculopathy.  The examiner noted that the Veteran had moderate intermittent pain in his right lower extremity, but no constant pain, paresthesias and/or dysesthesias.  He noted there was no numbness in the Veteran's right lower extremity and that the Veteran had no other signs or symptoms of radiculopathy.  The examiner noted normal muscle strength in the Veteran's right knee extension, right ankle plantar flexion, and right ankle dorsiflexion.  Deep tendon reflexes of the right knee were normal, and of the right ankle were hypoactive.  The examiner remarked that there was no paralysis in the Veteran's lower extremities and that he had intermittent pain in the legs without numbness or tingling. 

In April 2016, an addendum opinion was provided pursuant to the January 2016 Board remand.  The examiner indicated that the bilateral L2, L3, and L4 nerve roots were involved and there was moderately severe radiculopathy affecting both the left and right side of the Veteran's lower extremities.  The examiner noted that the Veteran had radiculitis involving distribution of the femoral nerve, which was moderately severe. 

In a December 2016 VA treatment record, the Veteran reported a worsening of his back pain but denied any radiation or lower extremity symptoms associated with his back pain.

On VA examination in January 2017 for his spine condition, the Veteran reported undergoing a four disc fusion in February 2015.  He reported that he had essentially been wheelchair bound since the surgery but that the radicular pain going down his legs had gone away.  Examination of the Veteran's right upper anterior thigh, right thigh/knee, right lower leg/ankle, and right foot/toes revealed normal sensation to light touch.  The examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted there were no other neurologic abnormalities.

Based on the evidence of record, for the period prior to July 18, 2013, the Board finds that a rating in excess of 10 percent is not warranted, as the criteria for a more severe rating has not been met during the appellate period. 

Prior to July 18, 2013, the Veteran's right lower extremity neuropathy was manifested by numbness, tingling, and paresthesias.  In a May 2007 treatment note, the Veteran reported parethesias and numbness.  Examination revealed full strength in both lower extremities; normal and symmetric muscle tone and bulk; symmetrically intact deep tendon reflexes; and no sensory abnormalities to pinprick.  The physician's impression was that there was no evidence to suggest a static lumbar radiculopathy. 

VA examination in January 2008 noted numbness, tingling, and pain in the Veteran's right leg, with no weakness in the leg or foot noted.  The Veteran demonstrated active movement against full resistance of the right lower extremities.  Normal sensation in the right lower extremities was noted.  VA examination in April 2008 revealed normal peripheral circulation and normal sensations in the feet.  No cyanosis, clubbing, or edema of the lower extremities was noted.  On the February 2010 VA examination, the Veteran demonstrated active movement against full resistance of the bilateral lower extremities (with the exception of bilateral knee flexion).  On the December 2010 VA examination, though the examiner noted that the Veteran suffered from decreased mobility and decreased strength, it was noted that the Veteran's pain in the left lower extremity limited his walking and his right leg would go numb.  Further, on examination, the Veteran demonstrated active movement against full resistance of the right lower extremities.  

Thus, it appears the Veteran's right lower extremity neuropathy was wholly sensory and is consistent with a 10 percent disability rating for mild incomplete paralysis under all of the potentially applicable codes.  To warrant assignment of a 20 percent rating, the evidence must demonstrate that the Veteran has moderate incomplete paralysis of the lower extremities.  However, findings from VA examinations and treatment records have not shown moderate symptoms.  In sum, for the period prior to July 18, 2013, the manifestations of the Veteran's right lower extremity neuropathy were more nearly approximated by the already-assigned 10 percent rating

Based on the evidence of record, for the period beginning July 18, 2013, the Board finds that a rating in excess of 20 percent is not warranted, as the criteria for a more severe rating has not been met during the appellate period. 

On the July 2013 VA examination report, the examiner noted severe intermittent pain and severe numbness in the Veteran's right lower extremity.  The Veteran had undergone a surgery that had failed to relieve the symptoms associated with his neuropathy.  The examiner noted significant radiculopathy present with symptoms of pain in an L-3 pattern on both sides.  He noted that the Veteran had moderate radiculopathy of the lower extremities.  Treatment records beginning from November 2015 suggest that the Veteran's right lower extremity neuropathy ceased to increase in severity due to a spinal fusion surgery in February 2015.  Thus, the Veteran's symptomatology is consistent with a 20 percent disability rating for moderate incomplete paralysis.  To warrant assignment of a 30 percent rating, the evidence must demonstrate that the Veteran has severe incomplete paralysis of the lower extremities.  However, findings from the VA examination and treatment records have not shown severe symptoms.  In sum, for the period beginning July 18, 2013, the manifestations of the Veteran's right lower extremity neuropathy were more nearly approximated by the already-assigned 20 percent rating.  

The Board has considered the Veteran's SSA disability award and its supporting evidence but, given the different standards utilized by VA and SSA, is not bound by that determination.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA).  Hence, the Board's conclusion here was rendered independent of the SSA determination and based on a comprehensive review of the record.

As such, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for right lower extremity neuropathy prior to July 18, 2013 and a rating in excess of 20 percent thereafter.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321 (b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  
A comparison between the level of severity and symptomatology of the Veteran's right lower extremity neuropathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's service-connected right lower extremity neuropathy results in numbness, tingling, pain, decreased strength, and weakness.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule under 38 C.F.R. § 4.124a.  Accordingly, the Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. 111.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for recurrent low back strain; major depression associated with recurrent low back strain; adenocarcinoma of the prostate; peripheral neuropathy of the left lower extremity-neuritis associated with recurrent low back strain; diabetes mellitus, type II; status post hemilaminectomy residual lumbar scars associated with recurrent low back strain; sinusitis status post septorhinoplasty; irritable bowel syndrome; eczema; and folliculitis.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disability that is not already specifically contemplated by the individually assigned rating.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

IV.  TDIU Prior to September 1, 2012  

The Veteran contends he is unemployable due to service connected disabilities which preclude him from securing and maintaining substantially gainful employment.  Specifically, he asserts functional effects from his recurrent low back strain and right lower extremity neuropathy have prevented him from working.  See August 2008 VA Examination and Veteran's January 2009 Statement.  After a review of the evidence of record, the Board finds that entitlement to TDIU is warranted for the period from January 26, 2010 to February 8, 2010, to this extent only.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

Period prior to January 26, 2010 

In this case, prior to January 26, 2010, the Veteran was service connected for recurrent low back strain, rated at 40 percent; diabetes mellitus type II, rated at 20 percent; right lower extremity neuropathy, rated at 10 percent; sinusitis status post septorhinoplasty, rated at zero percent; irritable bowel syndrome, rated at zero percent; eczema, rated at zero percent; and folliculitis, rated at zero percent.  The maximum combined rating for the Veteran's service-connected disabilities prior to January 26, 2010 was 60 percent.  Thus, the criteria for consideration of a schedular TDIU have not been met for the period prior to January 26, 2010.

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director of Compensation, for extraschedular consideration all cases of veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2015).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran's employment history reflects that he stopped working in November 2007, and his most recent employment was as a medical equipment sales representative.  See January 2008 SSA Disability Report.  The Veteran's work history included positions in nursing and as a service station attendant.  Id; July 2010 VA Examination.  The Veteran's educational history indicates that he completed four or more years of college.  See January 2008 SSA Disability Report.  

In a January 2008 SSA Disability Report, the Veteran reported that spinal neuropathy, chronic back and leg pain, right eye problems, high blood pressure, diabetes mellitus type II, high cholesterol, and low testosterone levels limited his ability to work.  He stated that he experienced severe back and leg pain if he stood for more than five or ten minutes and he experienced lower back pain if he sat more than 10 minutes.  He noted shooting pain in both legs.  The Veteran indicated that his occupation as a medical equipment sales associate entailed a lot of driving.  He brought medical equipment to demonstrate and install and hauled heavy equipment.  The Veteran also answered phones and used a computer.  He estimated that he spent four hours a day sitting; two hours a day stooping; two hours a day handling, grabbing, or grasping big objects; two hours a day walking; two hours a day writing; typing, or handling small objects; one hour a day standing; approximately 20 minutes climbing; and approximately 20 minutes reaching.  The Veteran reported frequently lifting 50 pounds or more for one-third to two-thirds of the workday.

In a subsequent January 2008 VA examination for the spine and skin, it was noted that the Veteran's back pain was being treated with ibuprofen 800 mg, tramadol 50 mg, Tylenol #3, and Vicodin as occasion required for severe pain.  The Veteran indicated there were no side effects from his current treatment.  The examiner noted that the Veteran was able to walk a quarter mile and did not use the assistance of devices or aids.  The examiner indicated that there were significant effects on the Veteran's usual occupation, such as decreased mobility, problems lifting and carrying, and pain.  In regard to the Veteran's service-connected eczema, the examiner noted that it was recurring but inactive at the time.

In a March 2008 letter, the Veteran's physician, Dr. C. G., stated that the Veteran's multilevel degenerative disc disease with stenosis left him with chronic pain in the back and legs.  The physician stated that in his opinion, the Veteran could perform no more than sedentary work on an occasional basis upwards of a maximum of four hours a day.  Required pain management would prohibit the Veteran from driving a company vehicle, working at heights, or doing any excessive bending, lifting or twisting.

In a SSA Physical Residual Functional Capacity Assessment conducted in March 2008, the examiner found that the Veteran was able to occasionally lift 20 pounds and frequently lift 10 pounds; stand and/or walk for a total of at least two hours in an eight hour workday; sit for a total of about six hours in an eight hour workday; and push and/or pull with unlimited ability.  It also found that there were no manipulative, communicative, visual (with the exception of depth perception and field of vision), or environmental limitations (with the exception of extreme cold and hazards) and occasional postural limitations. 

In April 2008, the Veteran underwent a VA examination for his diabetes mellitus and erectile dysfunction.  The examiner noted there were no restrictions for hypoglycemic reactions and no restrictions in strenuous activities related to diabetes.  The examiner also noted that there were no effects on usual daily activities related to diabetes.  The examiner indicated that there was no impact of diabetes related conditions on physical and sedentary employment.  In regard to the Veteran's erectile dysfunction, no functional impairments were noted.

During the examination, the examiner noted functional impairment from non-diabetes related conditions.  The Veteran reported significant effects of his back pain on daily activities of chores, shopping, exercise, sports, recreation, and traveling.  He reported that he could not sit for more than half an hour, could not walk more than two blocks, could not run, jump, jog, or participate in sports, and could not drive for long trips.  The Veteran stated he was almost housebound due to his back problems and would leave the house for short periods of time for groceries, doctor's appointments, and to visit friends.  His back pain caused problems with sitting, mobility, lifting and carrying, difficulty reaching, and pain resulting in decreased efficiency and productivity.  The Veteran's back condition interfered with the Veteran's ability to fully enjoy recreational activities, complete vigorous household chores, and engage in future forms of physical or sedentary employment.

On VA examination in August 2008, the Veteran stated that he was claiming unemployability due to his service-connected back condition and not because of his service-connected irritable bowel syndrome, sinusitis, eczema, or folliculitis, as these disabilities did not affect physical or sedentary employment.  The Veteran reported that his job as a medical equipment sales representative required him to travel, lift, walk and stand for long periods of time and sit on a computer for extended periods of time, which aggravated his back.  He reported that he left his job in November 2007, as he had problems lifting heavy tools, driving long distances, sitting on a computer, standing for more than 10 minutes, and walking more than one block.  He could not sit for more than 15 minutes at a time.  The Veteran stated that his pain medication made him drowsy and affected his concentration at work.

In an October 2008 letter, Dr. C. G. restated his opinion that the Veteran could not perform more than sedentary work on an occasional basis upwards of a maximum of four hours a day. 
 
In a January 2009 statement, the Veteran stated that he was prohibited from any type of fulltime employment due to constant pain, the effects from the pain medications, and the worsening of pain and loss of sensation with increased activity.  He noted that at best, he could do sedentary work for two to three hours a day.

On VA examination in December 2010, the Veteran reported using a recumbent bike daily to run his dog.  He reported that he played golf once a week but used a golf cart and took pain medication.  The Veteran noted that he avoided most chores due to a combination of his spine and bilateral lower extremities conditions.  The examiner noted the Veteran's diagnosis of degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy and bilateral lower extremity peripheral neuropathy.  The examiner noted occupational activities affected by decreased mobility, problems lifting and carrying, decreased strength, and lower extremity pain.  He indicated that the Veteran could not perform heavy manual labor or prolonged bending or weight bearing, including heavy lifting, pushing, or pulling.  The examiner noted that sedentary employment was feasible with frequent changes in position for comfort, but frequent changes in position might not be feasible for sedentary employment. 

Based on the evidence of record, the Board finds that the Veteran was not unemployable for the period prior to January 26, 2010 due to his service-connected disabilities.  The Board acknowledges the Veteran's contentions that he was unable to work due to pain from his service-connected disabilities and resulting effects of pain medications.  The Board also observes VA examination reports and statements from the Veteran's private physician documenting functional and occupational limitations resulting from the Veteran's service-connected disabilities.  However, the Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran was precluded from securing or following substantially gainful employment prior to January 26, 2010.

The SSA Physical Residual Functional Capacity Assessment findings suggest that the Veteran was able to perform sedentary work and some physical activity.  The assessment found that the Veteran was able to sit for a total of six hours in an eight hour workday with no manipulative or communicative limitations, and mostly no visual or environmental limitations.  The Veteran was noted to experience occasional postural limitations, but was able to occasionally lift 20 pounds, frequently lift 10 pounds, have an unlimited ability to push and/or pull, and walk a total of about two hours in an eight hour workday, suggesting he was able to perform some physical activity.  While the Board recognizes that the Veteran was granted SSA disability benefits in May 2008, as noted above, the VA utilizes different standards than the SSA and is not bound by the SSA determination. 

Additionally, on the December 2010 VA examination, it was noted that sedentary employment was feasible for the Veteran.  

While the Board does not doubt that the Veteran's service-connected disabilities did have a significant effect on his employability for the period prior to January 26, 2010, the weight of the evidence does not support his contention that his service-connected disabilities were of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities was appropriately compensated at the time via the combined 60 percent rating which was assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  As such, entitlement to TDIU for the period prior to January 26, 2010 is not warranted.

Period from January 26, 2010 to February 8, 2010

During the period from January 26, 2010 to February 8, 2010, the Veteran was granted service connection for major depression associated with recurrent low back strain, at 50 percent, and left lower extremity neuropathy associated with recurrent low back strain, at 10 percent.  The combined rating for the Veteran's service-connected disabilities between January 26, 2010 and February 8, 2010 was 80 percent.  Thus, the criteria for consideration of a schedular TDIU have been met for the period from January 26, 2010 to February 8, 2010.  38 C.F.R. § 4.16(a).  Having determined that the Veteran meets the percentage threshold requirements for TDIU for this period, the remaining inquiry is whether he was unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities during this period.  

The Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities, notably his major depression associated with recurrent low back strain, rendered him unable to secure and follow a substantially gainful occupation for the period from January 26, 2010 to February 8, 2010. 

In a July 2010 VA examination for mental disorders, the Veteran reported that prior to his surgeries he was an active person, but after the surgeries there were many physical things he could no longer do.  His quality of life diminished and he developed depression.  The Veteran reported that he had difficulty falling asleep and difficulty staying asleep.  

The VA examiner assigned the Veteran a Global Assessment of Function (GAF) score of 50, which indicated serious symptoms, or any serious impairment in social, occupational, or school functioning.  The examiner noted deficiencies in thinking, family relationships, work, and mood.  The Veteran had become negative and distorted in his thinking.  His irritability and withdrawal due to pain and depression made relations very difficult.  The examiner determined that the Veteran was unable to be gainfully employed because of his loss of function, and the pain and depression that resulted from it.  The examiner explained that because the Veteran's condition was intractable, his depression would never resolve. 

Considering all evidence of record, the Board finds that the Veteran was unable to secure or maintain any substantially gainful employment due to his service-connected disabilities beginning January 26, 2010.  The overall conclusion to be drawn from the medical evidence of record is that the Veteran's ability to perform physical or sedentary work at this point was severely impaired due to a variety of physical disabilities, effecting both physical and mental capabilities.  The Board notes that while no individual service-connected disability from this time period may have rendered the Veteran unemployable by itself, the evidence suggests that when considering the mental and physical disabilities together, the Veteran would be unable to maintain gainful employment.  To the degree that the Veteran would be able to perform sedentary work, despite his multiple disabilities limiting his functional movement, the Board finds that from a practical standpoint, the Veteran would be too limited to perform such occupations due to his service-connected major depression combined with the effects of his service-connected back condition and lower extremity neuropathy.  Conversely, to the degree that the Veteran may be able to maintain some occupations despite his major depression, he would be rendered unemployable in these positions due to the physical limitations resulting from his service-connected back condition and lower extremity neuropathy.

As a result, the Board finds that the Veteran is entitled to TDIU for the period of January 26, 2010 to February 8, 2010.  To that extent only, this claim is granted. 

Period from February 8, 2010 to September 1, 2012

On February 8, 2010, the Veteran was granted service connection for adenocarcinoma of the prostate, rated at 100 percent.  At this date, the Veteran became entitled to a special monthly compensation (SMC) based on his having a total schedular rating for adenocarcinoma of the prostate and additional service-connected disabilities independently rated as 60 percent or more as set forth under 38 U.S.C.A. § 1114(s) (2015). 

The U.S. Court of Appeals for Veteran's Claims (Court) held in Bradley v. Peake, 22 Vet. App. 280 (2008), that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114 (s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.

The Board concludes that the facts of Bradley are sufficiently distinguishable from the facts of this case such that the holding in Bradley is inapplicable and the Veteran's TDIU claim is in fact moot for the period from February 8, 2010 to September 1, 2012.  Specifically, the Veteran has already been granted an award of SMC based on additional service-connected disabilities independently ratable at 60 percent or more.  As the Veteran has already been awarded SMC and therefore would have no need to establish a TDIU rating in order to qualify for SMC under 38 U.S.C.A. § 1114(s), the holding in Bradley is not applicable in this case.  Therefore, the Veteran's TDIU claim for the period from February 8, 2010 to September 1, 2012 is moot.  



ORDER

Entitlement to an increased rating for right lower extremity neuropathy, rated as 10 percent disabling prior to July 18, 2013, is denied.

Entitlement to a rating in excess of 20 percent for right lower extremity neuropathy from July 18, 2013, is denied.

Entitlement to a TDIU for the period prior to January 26, 2010, is denied.

Entitlement to a TDIU from January 26, 2010 to February 8, 2010, is granted, subject to the law and regulations governing the payment of monetary benefits.

The matter of entitlement to a TDIU for the period from February 8, 2010 to September 1, 2012, is dismissed.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


